                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


TERRI PETERSON,

              Plaintiff,

v.                                                  No. 18-1164-STA-egb

WEST TN EXPEDITING,
INC.,

              Defendant.


                    ORDER DENYING MOTION TO DISMISS
______________________________________________________________________________

       Defendant West Tennessee Expediting, Inc., has filed a motion to dismiss the complaint

filed in this Court under the state court doctrine of prior suit pending.1 (ECF No. 9.) Both this

complaint and the state court complaint are based on the same set of facts. Plaintiff has

responded to the motion to dismiss and states that she has voluntarily dismissed the state court

lawsuit.2 (ECF No. 10.) Accordingly, there is no need to decide whether the state court doctrine

would bar the present lawsuit, see Laney Brentwood Homes, LLC v. Town of Collierville, 144 F.

App’x 506, 511 (6th Cir. 2005) (citation omitted) (“The Tennessee doctrine of ‘prior suit

pending,’ however, is a state law doctrine which plainly does not apply to federal courts.”), and

Defendant’s motion to dismiss is DENIED as moot.


1
  “In Tennessee, the prior suit pending doctrine generally allows ‘a party [to] have an action
barred on procedural grounds if there was a prior suit pending against him in the same
jurisdiction for the same cause of action.’” Cent. Bank v. Jerrolds, 2015 WL 1486368 at *5
(W.D. Tenn. Mar. 31, 2015) (quoting West v. Vought Aircraft Indus., Inc., 256 S.W.3d 618, 622
(Tenn. 2008)).
2
 Plaintiff’s Order of Dismissal was entered on September 18, 2018, in the Chancery Court for
Lauderdale County, Tennessee. (ECF No. 10-3.)
IT IS SO ORDERED.

                    s/ S. Thomas Anderson
                    S. THOMAS ANDERSON
                    CHIEF UNITED STATES DISTRICT JUDGE

                    Date: October 9, 2018




                      2
